Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.34 Page 1 of 6




                                                                Apr 15 2019

                                                                  s/ Josepht
Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.35 Page 2 of 6




  IN RE: 3M COMBAT ARMS EARPLUG
  PRODUCTS LIABILITY LITIGATION                                              MDL No. 2885



                     SCHEDULE CTO−1 − TAG−ALONG ACTIONS



    DIST      DIV.     C.A.NO.      CASE CAPTION


  ALABAMA NORTHERN

     ALN       6       19−00289     Limberakis v. 3M Company

  ARKANSAS EASTERN

     ARE       4       19−00186     Gladden v. 3M Company

  CALIFORNIA CENTRAL

     CAC       2       19−01624     Benjy Lee Partin v. 3M Company
     CAC       2       19−02274     Brian Bruce v. 3M Company et al
     CAC       5       19−00353     James Hobbs v. 3M Company et al
     CAC       8       19−00267     Christian Werthmuller v. 3M Company et al
     CAC       8       19−00271     Timothy Odom v. 3M Company et al
     CAC       8       19−00272     Kenny Phan v. 3M Company et al
     CAC       8       19−00275     Carmen Jarediaz Odom v. 3M Company et al
     CAC       8       19−00278     Phet Chanthavy v. 3M Company et al
     CAC       8       19−00279     Jay Pasion v. 3M Company et al
     CAC       8       19−00280     Harry Martinez v. 3M Company et al
     CAC       8       19−00281     Anthony Alvarado v. 3M Company et al
     CAC       8       19−00282     Francisco Cortesflores v. 3M Company et al
     CAC       8       19−00283     Robert Meza v. 3M Company et al
     CAC       8       19−00284     Nick Saifan v. 3M Company et al
     CAC       8       19−00425     Anthony Gonzalez v. 3M Company et al
     CAC       8       19−00510     Christopher Hammond et al v. 3M Company et al

  CALIFORNIA SOUTHERN

     CAS       3       19−00206     Ivanisin et al v. 3M Company
     CAS       3       19−00207     Biggers et al v. 3M Company
     CAS       3       19−00208     Maxwell et al v. 3M Company
     CAS       3       19−00210     Johnson et al v. 3M Company
     CAS       3       19−00228     Andujo v. Aearo Technologies LLC et al
     CAS       3       19−00231     Melix v. 3M Company
Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.36 Page 3 of 6

     CAS       3       19−00232     Davis v. 3M Company
     CAS       3       19−00233     Avila v. 3M Company
     CAS       3       19−00260     Hernandez et al v. 3M Company
     CAS       3       19−00266     Berry v. 3M Company
     CAS       3       19−00324     Morgan et al v. 3M Company
     CAS       3       19−00325     Milstead v. 3M Company
     CAS       3       19−00326     Doyle et al v. 3M Company
     CAS       3       19−00559     Alicie v. 3M Company

  CONNECTICUT

     CT        3       19−00415     Frew v. 3M Company et al

  DELAWARE

     DE        1       19−00590     Bennett et al v. 3M Company et al

  DISTRICT OF COLUMBIA

     DC        1       19−00273     LYNCH v. 3M COMPANY

  FLORIDA SOUTHERN

     FLS       0       19−60739     Dufresne−Yidi v. 3M Company
     FLS       1       19−20561     SARDUY v. 3M Company
     FLS       1       19−21001     Torres v. 3M Company
     FLS       1       19−21005     Garcia v. 3M Company
     FLS       2       19−14098     Stokes v. 3M Company
     FLS       9       19−80253     McDonagh v. 3M Company

  GEORGIA MIDDLE

    GAM        4       19−00016     SPORTS v. 3M COMPANY
    GAM        4       19−00017     JOHN v. 3M COMPANY
    GAM        4       19−00022     BULEY v. 3M COMPANY
    GAM        4       19−00023     USSERY v. 3M COMPANY
    GAM        4       19−00024     STRINGFELLOW v. 3M COMPANY
    GAM        4       19−00036     SPEAR v. 3M COMPANY
    GAM        4       19−00037     RIMEL v. 3M COMPANY
    GAM        4       19−00047     EASTON v. 3M COMPANY

  GEORGIA SOUTHERN

     GAS       4       19−00036     Wilcox v. 3M Company
     GAS       4       19−00041     Greenfield v. 3M Company
     GAS       4       19−00042     Foster v. 3M Company
     GAS       4       19−00043     Diaz v. 3M Company
     GAS       4       19−00044     English v. 3M Company
     GAS       4       19−00046     Dice v. 3M Company

  HAWAII
Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.37 Page 4 of 6


      HI       1       19−00097     Coyaso v. 3M Company et al

  ILLINOIS NORTHERN

     ILN       1       19−00870     Taveras v. 3M Company
     ILN       1       19−01507     Medici v. 3M Company

  KENTUCKY WESTERN

    KYW        3       19−00122     Davis v. 3M Company

  LOUISIANA EASTERN

     LAE       2       19−00678     Accardo v. 3M Company et al
     LAE       2       19−00679     Licciardi v. Aearo Technologies, LLC et al
     LAE       2       19−00680     Guan v. 3M Company et al
     LAE       2       19−00761     Johnson v. 3M Company
     LAE       2       19−00850     Hays v. 3M Company
     LAE       2       19−01426     Pierce v. 3M Company et al
     LAE       2       19−01430     Wombacher v. 3M Company et al
     LAE       2       19−01637     Chandler v. 3M Company
     LAE       2       19−01731     Fraser v. 3M Company
     LAE       2       19−01894     Gere v. 3M Company et al
     LAE       2       19−01895     Irvin v. 3M Company et al
     LAE       2       19−01984     Simon v. 3M Company, et al
     LAE       2       19−01985     Edison v. 3M Company, et al

  LOUISIANA WESTERN

    LAW        6       19−00273     Blackman v. 3 M Co et al

  MARYLAND

     MD        1       19−00452     Keiner v. 3M Company

  MISSISSIPPI SOUTHERN

     MSS       1       19−00126     Baker v. 3M Company

  NEW JERSEY

      NJ       3       19−08928     COLEMAN v. 3M COMPANY

  NEW YORK EASTERN

     NYE       1       19−01035     Nicholson v. 3M Company

  NORTH CAROLINA EASTERN

     NCE       5       19−00044     Tate v. 3M Company
     NCE       5       19−00047     Wager v. 3M Company
Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.38 Page 5 of 6

     NCE       5       19−00051     Finnell v. 3M Company
     NCE       5       19−00053     Orlandi v. 3M Company
     NCE       5       19−00056     Conaway v. 3M Company
     NCE       5       19−00059     Strand v. 3M Company
     NCE       5       19−00063     Kabia v. 3M Company
     NCE       5       19−00064     Garbus v. 3M Company
     NCE       5       19−00092     Clark v. 3M Company
     NCE       5       19−00096     Jackson Wyatt v. 3M Company
     NCE       5       19−00099     McCann v. 3M Company
     NCE       5       19−00100     Kammerer v. 3M Company
     NCE       5       19−00107     Hollifield v. 3M Company
     NCE       5       19−00110     Ocasio v. 3M Company
     NCE       5       19−00112     Leta v. 3M Company
     NCE       5       19−00113     Hutchison v. 3M Company
     NCE       5       19−00116     Bolton v. 3M Company
     NCE       7       19−00045     Wilkinson v. 3M Company
     NCE       7       19−00050     Taunton v. 3M Company
     NCE       7       19−00058     Norcross v. 3M Company
     NCE       7       19−00062     Rogers v. 3M Company

  OHIO SOUTHERN

     OHS       2       19−00564     Lehman v. 3M Company

  OKLAHOMA WESTERN

    OKW        5       19−00081     Crosby v. 3M Company
    OKW        5       19−00082     Cox v. 3M Company
    OKW        5       19−00083     Cinco v. 3M Company
    OKW        5       19−00101     DeGaine v. 3M Company
    OKW        5       19−00102     Cote v. 3M Company
    OKW        5       19−00220     Schatz v. 3M Company

  PENNSYLVANIA EASTERN

     PAE       2       19−00590     MORRISON et al v. 3M COMPANY
     PAE       2       19−00660     DAL PORTO v. 3M COMPANY et al
     PAE       2       19−00661     DORNER v. 3M COMPANY et al
     PAE       2       19−00662     RICHARDSON v. 3M COMPANY et al
     PAE       2       19−00663     STASIO v. 3M COMPANY et al
     PAE       2       19−00768     JUNK v. 3M COMPANY
     PAE       2       19−00769     CORDREY et al v. 3M COMPANY
     PAE       2       19−00770     FARREN v. 3M COMPANY
     PAE       2       19−00771     BACA et al v. 3M COMPANY
     PAE       2       19−00772     ANDEREGG et al v. 3M COMPANY
     PAE       2       19−00773     HENDERSON et al v. 3M COMPANY
     PAE       2       19−00999     EDINGER v. 3M COMPANY et al

  SOUTH CAROLINA
Case 3:19-cv-00559-DMS-MDD Document 3-1 Filed 04/15/19 PageID.39 Page 6 of 6

     SC        3       19−00461     Menendez v. 3M COMPANY
     SC        3       19−00465     Govan v. 3M COMPANY
     SC        3       19−00699     Jordan v. 3M Company

  TENNESSEE MIDDLE

     TNM       3       19−00192     Heath v. 3M Company and Aearo Technologies, LLC
     TNM       3       19−00211     Phillips et al v. 3M Company et al
     TNM       3       19−00237     Dooley v. 3M Company et al
     TNM       3       19−00254     Bragg v. 3M Company et al

  TEXAS NORTHERN

     TXN       3       19−00365     Walker v. 3M Company et al

  UTAH

     UT        1       19−00011     Fortie v. 3M Company et al

  WEST VIRGINIA NORTHERN

    WVN        2       19−00013     Blake v. 3M Company
    WVN        2       19−00014     Goddard v. 3M Company
